EXHIBIT B


                                                                              Pipeline
       PIPELINE COMPANY
                                                                               Safety
                                                                            Information
                                                                                      for
                                                                                  Excavators




                     Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 1 of 12 PageID #: 196
EXHIBIT B


              PipelineSafetyisaShared
                    Responsibility
        Colonialisresponsibleforpipelinesafety,butifyou are
         diggingnearourlines,soareYO U !
        You areresponsibleforensuringyouractionsdonot
         dam agethepipelineorriskthesafety ofyourcrew sor
         m em bersofthepublic.
        Colonialw antsyou tohavetheinform ationyou need
         to:
             • T akenecessary precautionstoavoid hittingthe
               pipeline
             • Digsafely and beabletorecognizeapossible
               pipelineem ergency
             • Know how toreportany linehitsorpipelinedam age
       •
                                                                                         2

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 2 of 12 PageID #: 197
EXHIBIT B


                      A RecentExampleinTN
                                                      • In2012,Colonialperform ed
                                                        anin-lineinspectionofour
                                                        12-inchgasolinedelivery
                                                        lineonN ashvilleAirport
                                                        property.

                                                      • T hedatarevealed a
                                                        num berofanom aliesw here
                                                        noindicationsw erepresent
                                                        onprevioustoolruns.

                                                      • W eim m ediately shutdow n
                                                        thepipelineand began
                                                        excavation.              3

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 3 of 12 PageID #: 198
EXHIBIT B


                                WhatWeFound…
            T hepipew aslocatedapproxim ately 3.5 feet
            underground,underneathsom eriprap,w hichw as
            partofagravelroad.
                                              S ix separatedents
                                              thatm atched the
                                              teethofabackhoe
                                              w erefound,one
                                              ~0.10 indepth.




                                                                                          4

             Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 4 of 12 PageID #: 199
EXHIBIT B


                               WhatWeFound…




        • Airportconstructionrecordsrevealed thatthew ork
          had takenplacein2006-2007.
        • A privatecontractorw ashired by theairporttoinstall
          fiberopticcables,constructabuilding& agravelroad.5
            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 5 of 12 PageID #: 200
EXHIBIT B


        NashvilleAirportExcavationSite
                                                              Interstate40

                           T N S tateR oad 255



                                                                           Colonial’sgasoline
                                                                                pipeline



                                                      X   DA M A GED GA S L IN E

                              End of
                             R unw ay                             N ashvilleInternationalA irport




                                                                                                6

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 6 of 12 PageID #: 201
EXHIBIT B


               WhatCouldHaveHappened

      • T hisw asa12-inchgasolinepipeline,operatedat
        500-600 psi;highly flam m ableand potentially explosive
        ifruptured.

      • P ipew aslocatedapproxim ately 100 yardsfrom theend
        ofarunw ay.

      • P ipelinew asinahighly traveled areaofN ashville.

      • A ruptureorfirecouldhavedam agedaircraft,shut
        dow ntraffic,and potentially riskedhundredsoflives,
        including the life of the backhoe operator.
                                                                                         7

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 7 of 12 PageID #: 202
EXHIBIT B


        ThisCouldHaveBeenPrevented
       • T hecontactorperform ingthew orkdid notcall811
         and subm italocatetickettohavethelinem arked
         priortoexcavation.

       • T hecontractorcovered overthedam aged pipeand
         did notreportittoColonialorairportauthorities.




                                                                                         8

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 8 of 12 PageID #: 203
EXHIBIT B


            WhatShouldHaveHappened…




       • A lw aysCall811 BeforeDigging
       • A callto811 from any w hereintheU .S .connectsyou w ith
         yourlocalO ne-CallCenter,w how illcontactallother
         underground utilitiesto gotoyourdigsiteand m arkthe
         exactlocationofunderground lines
                                                                                         9

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 9 of 12 PageID #: 204
EXHIBIT B


                SafeD iggingRequirements
                                        • Don’tassum eyou know w here
                                          underground linesarelocated,even
                                          ifyou haveduginthesam earea
                                          before

                                        • Canbechangesincoverdueto
                                          erosion,etc.;w hatw assafelast
                                          tim em ay havechanged!

                                        • M arkersindicateapipelineisburied
                                          underground,butdonotshow exact
                                          locationordepth


                                                                                          10

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 10 of 12 PageID #: 205
EXHIBIT B


                SafeD iggingRequirements
      • O nceyou havesubm ittedadigticketthrough811,w ait
        therequired tim eforallunderground linesto
        bem arked.
      • A rrangeforaColonial
        representativetobeonsite
        beforediggingnearaColonial
        pipeline.
      • R espectthem arksand alw ays
        digw ithcare.
      • Ifyou arediggingw ithin12
        inchesofaColonialpipeline,
        usehand toolsonly.

                                                                                          11

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 11 of 12 PageID #: 206
EXHIBIT B


                   IfYouHitaColonialLine…
        • Ifyou dohitordam ageaColonialpipeline,
          im m ediately callCol
                              onial’sem ergency num berat
             1-800-926-2728.
        • Dam agetopipelinecoatings,gouges,dents,and nicks
          cancom prom isepipelineintegrity and could causea
          pipelinerupturesom etim einthefuture
                                                                           Don’t risk your
                                                                           life, your crew’s
                                                                           life or that of
                                                                           the surrounding
                                                                           community by
                                                                           failing to report
                                                                           an excavation
                                                                           hit!            12

            Case 3:20-cv-00666 Document 26-2 Filed 10/26/20 Page 12 of 12 PageID #: 207
